March 17, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chow (U.S. Patent No.  6,082,824) in view of Sprigle et al (U.S. Patent No. 8,960,699 B2) and Botts (U.S. Patent No 7,774,880 B1).

    PNG
    media_image1.png
    190
    182
    media_image1.png
    Greyscale

Chow teaches the structure substantially as claimed including a seat pad comprising: a supporting device 66 being an outer periphery component, wherein an inner portion of 5the supporting device has a receiving space; at least one elastic member 60 arranged with the supporting device but does not teach that the at least one elastic member comprises a contact surface in the receiving space.
Springle et al teach a shaping positioning portion at the at least one elastic member and at an outer periphery of the contact surface,


    PNG
    media_image2.png
    128
    170
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    152
    145
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    121
    219
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    229
    240
    media_image5.png
    Greyscale

Botts teaches the concept of a 10contact surface 28 in a receiving space, the contact surface is a single-layered surface and is capable of being seated by a buttock of a user to hold the buttock of the user; wherein the contact surface is capable of being located at an inner portion of a shaping positioning portion, and a first gap is between the shaping positioning portion and the at least one elastic member.  It would have been obvious and well within the level of ordinary skill in the art to modify the seat pad, as taught by Chow, to include a contact surface and shaping positioning portion, as taught by Botts and Sprigle et al, since the include a contact surface and shaping positioning portion would provide a pocket to receive a conventional body warmer packet.

Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636